[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           AUGUST 16, 2010
                              No. 09-16189                   JOHN LEY
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 08-60229-CR-WJZ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

EDWARD JEREMAINE WHITFIELD,
a.k.a. Main

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (August 16, 2010)

Before TJOFLAT, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Edward Jeremaine Whitfield appeals his conviction and 216-month sentence
for conspiracy to possess with intent to distribute at least 50 grams of crack cocaine

and 500 grams of cocaine, in violation of 21 U.S.C. §§ 846 and 841(a)(1),

(b)(1)(A)(iii), and (b)(1)(B)(ii). On appeal, Whitfield argues that his guilty plea

was not knowing and voluntary because the district court did not ensure that he

understood the nature of the charge against him and failed to make a finding as to

the factual basis of the plea.

       Having reviewed the record, we find no error. Based on admissions and

statements Whitfield made, there was a factual basis for his guilty plea. Further,

Whitfield failed to demonstrate that any alleged error resulted in his lack of

understanding the charge against him, and thus, his substantial rights were not

prejudiced. Finally, even if there was error, Whitfield has failed to demonstrate a

reasonable probability that, but for the error, he would not have entered his guilty

plea. Accordingly, we affirm Whitfield’s conviction.

       With reference to his sentence, we conclude that Whitfield’s challenges are

barred by his valid appeal waiver. Whitfield’s sentence appeal waiver is valid and

none of its exceptions apply to permit him to challenge his sentence on appeal.

Because the district court specifically questioned Whitfield about the sentence

appeal waiver at his change-of-plea hearing, and Whitfield indicated that he

understood the waiver, Whitfield entered into the waiver knowingly and



                                           2
voluntarily, and thus, the waiver is valid and enforceable. Accordingly, we dismiss

the appeal as to the sentencing issues Whitfield attempts to raise.

      AFFIRMED in part; DISMISSED in part.




                                           3